Citation Nr: 0401126	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for stomach disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1952 to 
July 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Although the veteran, on his October 2002 VA Form 9, marked 
the box indicating that he desired a hearing before a 
traveling member of the Board, in a January 2003 statement he 
clarified that he did not wish to request such a hearing. 

(The issue of entitlement to service connection for stomach 
disability is addressed in the remand at the end of this 
action.)


FINDING OF FACT

There is no relationship between the veteran's current back 
disability and his military service.


CONCLUSION OF LAW

The veteran does not have a back disability that was incurred 
in or aggravated by service; a back disability may not be 
presumed to have been incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that on November 9, 2000, prior to 
the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  The 
regulations require VA to make reasonable efforts to obtain 
relevant records not held by a federal agency, and require 
claimants to cooperate fully with VA's efforts.  38 C.F.R 
§ 3.159(c)(1).

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  In a November 2001 correspondence the RO informed 
the veteran of VA's duty to inform and duty to assist, and 
identified what evidence was needed and who was responsible 
for obtaining it.  In the September 2002 Statement of the 
Case (SOC) the RO provided the veteran with the text of the 
regulations implementing the VCAA.  

The record shows the RO obtained the veteran's service 
medical records (SMRs).  The veteran provided information in 
his initial claim which led to the acquisition by the RO of 
post-service medical records from Cambridge Family Medicine, 
Mishawaka, Indiana, and Memorial Hospital and St. Joseph's 
Hospital, both in South Bend, Indiana.  The veteran also 
cited treatment at St. Mary's Medical Plaza in support of his 
claim.  However, VA was informed that this facility was 
closed and the records moved to the St. Joseph Medical Center 
in Mishawauka, Indiana.  The veteran was informed of this in 
the February 2002 rating decision, and again in the September 
2002 SOC.  Neither the veteran's formal appeal nor his 
representative's statement on VA Form 646 of January 2003 
chose to address the issue of retrieving these missing 
records.  Further, the record shows that in November 2001 a 
request was sent to the veteran asking for information and 
Release of Information forms for all treatment for the 
stomach and back since discharge.  The record reveals that 
neither the veteran nor his representative ever responded to 
this request.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  With respect to VA's duty to assist the 
veteran, the Board notes that, with the single exception 
noted above, pertinent medical records from all relevant 
sources identified by the veteran in his claim were obtained 
by the RO.  The one record that was not obtained was not 
obtained because of the lack of cooperation on the part of 
the veteran.  See Wood v. Derwinski, 1 Vet. App. 190 (1990) 
(noting that the duty to assist is not a one-way street, and 
that an appellant must do more than passively wait for 
assistance when he has information essential to his claim).
The Board notes in passing that VA's duty to assist does not 
include an obligation to provide a VA medical examination 
under the circumstances present in this case.  A medical 
examination is not necessary unless the record contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of disability, and 
indicates that the disability or symptoms may be associated 
with the veteran's active military service, but does not 
contain sufficient medical evidence on which to make a 
decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2003).  Under these criteria, and as will be 
discussed below, a medical examination to address the 
etiology of any back disability is not necessary.  See Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Service medical records are completely devoid of mention of 
any treatment for back problems or diagnosis of any back 
disability.

The record shows that medical records identified by the 
veteran for medical services provided after his military 
service (identified in the preceding section) note no 
treatment for back disability until the 1980s.  The records 
show that the veteran underwent several back surgeries 
(laminectomy) in the 1980s, and received recurring treatment 
for pain related to sciatica since then.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Service incurrence of 
arthritis during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The evidence of record shows that the veteran has a current 
back disability.  The record also shows there is no competent 
lay or medical evidence of any back disability, or 
aggravation of any pre-existing back disability, while in 
military service.  Without both a current disability and a 
service incurrence or aggravation of an injury or disease, 
there can be no nexus to establish service connection for 
back disability.

The only evidence supportive of the veteran's claim of 
service connection consists of the lay statements of the 
veteran himself.  As a layperson, his statements as to 
medical diagnosis or nexus to military service do not 
constitute competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1),(2) (2003).  

Since there is no competent evidence of record suggesting 
that the veteran sustained a back disability or an 
aggravation of a pre-existing back injury in military 
service, or until many years thereafter, and since the only 
evidence suggesting a connection to military service consists 
of the veteran's own unsupported contentions, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The Board is aware of the provisions of 38 U.S.C.A. § 5107(b) 
(West 2002), which requires VA to give the veteran the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter.  However when, as in the 
instant case, taking the evidence as a whole, the 
preponderance of the evidence is against the veteran's claim, 
he is not entitled to the benefit of the doubt.  Accordingly, 
the veteran's claim for service connection for back 
disability is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for back disability is denied.




REMAND

The record shows that medical records identified by the 
veteran for medical services provided after his military 
service contain several incidents of intestinal complaint.  
Of record is a medical examination in August 1992 given by 
R.J.R., M.D.  Dr. R.J.R. recorded a history of peptic ulcer 
disease with possible hiatus hernia.  Dr. R.J.R.'s impression 
was gastroesophageal reflux disease (GERD).  The veteran was 
treated at St. Joseph's Hospital in September 1996 for 
abdominal pain of "questionable etiology."  Medical records 
from Memorial Hospital show treatment in November 1999 for 
acute nausea thought by the treating physician to be 
associated with hyperglycemia brought on by the veteran's 
diabetes.  The veteran was treated for a stomach ailment 
again in September 2000, possibly connected to having eaten 
sausage which was vomited.  The record also shows the veteran 
has often had prescribed for his use a variety of antacids 
including Pepcid, Zantac, and Tagamet.  The Board thus finds 
that there is ample medical evidence from which a medical 
professional might conclude there is a current stomach 
disability.

The SMRs note several gastrointestinal complaints in-service.  
These appear to have been associated with residuals of an in-
service emergency appendectomy.  The veteran is service 
connected for residuals of the appendectomy with small bowel 
obstruction due to adhesion, evaluated as zero percent 
disabling.  Nevertheless, under these circumstances, where 
there were complaints in service and current difficulties of 
a similar nature, the Board is of the opinion that VA 
examination of the veteran is warranted in connection with 
the instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), are 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim for 
service connection for stomach 
disability.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Then the RO should afford the 
veteran a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any stomach disability.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any current 
stomach disability is related to 
military service, or has been caused 
or made worse by already service-
connected small bowel disability.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the 
remaining issue on appeal.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



